Citation Nr: 0125625	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  00-12 234A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for scar, status post laceration about the dorsum 
aspect of the left hand (a left hand scar).

2.  Entitlement to an initial evaluation in excess of 10 
percent for dextroscoliosis of the lumbar spine with early 
degenerative arthritis and developing disc disease at L5-S1 
(a low back disability).

3.  Entitlement to an initial evaluation in excess of 10 
percent for rotational scoliosis, thoracic spine, with 
wedging of T12 and early degenerative arthritis (a thoracic 
spine disability). 

4.  Entitlement to an initial compensable evaluation for 
chronic tendonitis of the lower legs.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from October 1990 to 
January 1993 and from January 1996 to January 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) from a February 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina that established service connection for a left 
hand scar, thoracic spine disability, lumbar spine 
disability, and chronic tendonitis of the lower legs.  The 
veteran has appealed the initial evaluations assigned for 
each of these disabilities.   


FINDINGS OF FACT

1.  The veteran's scar, status post laceration about the 
dorsum aspect of the left hand, is manifested by some 
numbness.  

2.  The veteran's dextroscoliosis of the lumbar spine with 
early degenerative arthritis and developing disc disease at 
L5-S1 is manifested by complaints of intermittent pain 
increased with flare-ups, and discomfort and stiffness; the 
veteran has a full range of lumbar spine motion. 

3.  The veteran's rotational scoliosis, thoracic spine, with 
wedging of T12 and early degenerative arthritis is manifested 
by complaints of intermittent pain increased with flare-ups, 
and discomfort and stiffness.

4.  The veteran's chronic tendonitis of the lower legs is 
manifested by subjective complaints of chronic pain in the 
lower legs; range of motion of all joints in the lower legs 
is normal.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the veteran's scar, status post laceration about the 
dorsum aspect of the left hand, have not been met or 
approximated.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.321, 4.119, Diagnostic Code 7804 (2001).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's dextroscoliosis of the lumbar spine with 
early degenerative arthritis and developing disc disease at 
L5-S1 have not been met or approximated.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293, 
5295 (2001).

3.  The criteria for an evaluation in excess of 10 percent 
for the veteran's rotational scoliosis, thoracic spine, with 
wedging of T12 and early degenerative arthritis have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.321, 4.71a, Diagnostic Code 5291 (2001).

4.  The criteria for a compensable evaluation for the 
veteran's chronic tendonitis of the lower legs have not been 
met or approximated.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5260, 5261, 5271 
(2001). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction and Factual Background

Initially, the Board notes that during the pendency of the 
appeal the Veterans Claims Assistance Act of 2000 
(hereinafter VCAA or the Act), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted.  This liberalizing law is 
applicable to the veteran's claims.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).  To implement the provisions 
of the law, the VA promulgated regulations published at 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The record reflects that the veteran and his representative 
were provided with a copy of the appealed February 2000 
rating action, and were also provided a Statement of the Case 
in April 2000, and Supplemental Statements of the Case in 
June 2000 and June 2001.  These documents provided 
notification of the information and medical evidence 
necessary to substantiate the claims.   

Therefore, the veteran has been advised of the evidence 
necessary to substantiate his claim, and the liberalizing 
law, while not specifically cited, has essentially been 
considered.  The Board also notes that the veteran's claim 
was received in December 1999, and he was provided with a 
relevant medical examination (a contract examination by QTC 
Management Services) that same month.  The evidence of record 
is sufficiently contemporaneous with the veteran's claims on 
appeal to determine the degree of impairment associated with 
his service-connected disabilities.  See VAOPGCPREC 11-95. 

Turning to the evidence of record, the Board notes that the 
December 1999 medical report from QTC reflects that the 
veteran related that a bilateral leg condition had its onset 
in April 1996 at which time he began noticing chronic pain on 
the anterior portion of the distal half to third of the lower 
leg.  It was noted that shin splints were diagnosed in May 
1996 and that a bone scan did not show any obvious stress 
fracture.  It was noted that discomfort was reduced with 
medication.  

During this examination, the veteran also indicated that he 
has noticed low back pain, described as a dull, intermittent 
sharp pain which flares up with jogging or prolonged walking, 
and was reduced with medication.  The report indicates that 
flare-ups did not affect the ability to move at the waist.  
It was noted that there was the discomfort of stiffness, but 
no evidence of weakness.  The upper back symptoms were about 
the same, but with less pain.  

The veteran further related that he sustained a left hand 
laceration in 1990 and that the incision site is currently 
manifested by some numbness.  The examiner noted that there 
was no history of redness, drainage, or infection.  

Physical examination revealed a normal posture and 
unremarkable gait.  On neurologic examination reflexes, 
sensation, and motor strength were normal. Examination of the 
veteran's lower extremities revealed no edema or 
variscosities, no signs of abnormal weight bearing, and 
normal function on standing and walking.  

On examination of the veteran's lumbar spine there was no 
limitation of or painful motion, muscle spasm, weakness, or 
tenderness.  Curvature was normal.  Examination of the ankles 
and knees found them to be essentially within normal limits; 
range of motion of each knee and ankle joint was normal.   

Examination of the veteran's left hand revealed an eight 
centimeter (cm) incision scar about the dorsum aspect one cm 
proximal to the base of the digits.  Range of digit motion 
was normal, as was strength. 

X-rays taken in conjunction with the examination showed mild 
rotational scoliosis with minimal anterior wedging T12 
possibly secondary to previous injury, minimal 
dextroscoliosis of the upper lumbar spine with evidence of 
coexisting developing degenerative disc disease L5-S1, normal 
knees and ankles, and minimal deflection deformity of the 
interphalangeal joint of the great toe bilaterally, probably 
developmental.  

As a result of the QTC examination, the veteran was diagnosed 
with chronic tendonitis, bilateral lower legs, rotational 
scoliosis thoracic spine with anterior wedging of T12 and 
early degenerative arthritis, dextroscoliosis of the lumbar 
spine with early degenerative arthritis and developing 
degenerative disc disease, L5-S1, and status post laceration 
to dorsum aspect left hand.  

A February 2000 outpatient treatment record indicates a 
diagnosis of scoliosis, and that the veteran was referred to 
physical therapy for exercises.  

In a February 2000 RO decision, service connection was 
established for a left hand scar, low back disability, 
thoracic spine disability, and chronic tendonitis of the 
lower legs, effective January 31, 2000.  See 38 C.F.R. 
§ 3.400(b)(2) (2001).  In June 2001, separate 10 percent 
ratings were granted for the left hand scar, low back 
disability, and thoracic spine disability, effective January 
31, 2000.    


Analysis

It is pointed out that disability evaluations are determined 
by the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. § Part 4.  Separate diagnostic 
codes identify the various disabilities.  The governing 
regulations provide that the higher of two evaluations will 
be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7 (2001).

Regarding these issues on appeal, the Board notes that the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court) has observed that there is a 
distinction between a claim based on the veteran's 
dissatisfaction with the initial rating (a claim for an 
original rating) and a claim for an increased rating.  It was 
also indicated that in the case of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged 
rating."  Fenderson v. West, 12 Vet. App. 119 (1999). 


a.  Entitlement to an initial evaluation in excess of 10 
percent for scar, status post laceration about the dorsum 
aspect of the left hand (a left hand scar).

The veteran and his representative contend, in substance, 
that a higher evaluation is warranted for the veteran's 
service-connected left hand scar.  It is noted that this 
disability is rated as 10 percent disabling under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (2001), for superficial scars 
that are tender or painful on objective demonstration.  It is 
pointed out that this rating reflects the highest schedular 
award currently available for such scars. 

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased disability evaluation for the service-connected 
left hand scar.  As noted, a 10 percent evaluation is the 
highest available under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2001), and the Board finds that a higher evaluation of 
30 percent under 38 C.F.R. § 4.118, Diagnostic Code 7806 
(2001) by analogy is not warranted (this evaluation 
contemplating eczema manifested by exudation or constant 
itching, extensive lesions, or marked disfigurement).  

The Board also notes that there is no showing that the 
veteran's left hand scar reflects so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  It has 
not been objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the assigned 
ratings), to warrant frequent periods of hospitalization, or 
to otherwise render impractical the application of the 
regular schedular standards. In the absence of evidence of 
such factors as those outlined above, the Board is not 
required to remand this claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


b.  Entitlement to an initial evaluation in excess of 10 
percent for dextroscoliosis of the lumbar spine with early 
degenerative arthritis and developing disc disease at L5-S1 
(a low back disability).

The veteran and his representative contend that a higher 
initial evaluation is warranted for the veteran's service-
connected low back disability.  It is noted that this 
disability is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2001), which contemplates mild 
intervertebral disc syndrome.  A 20 percent evaluation under 
this code contemplates moderate intervertebral disc syndrome 
characterized by recurring attacks. 

This disability could be evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  A 10 percent evaluation is warranted 
under this code for slight limitation of lumbar spine motion, 
and a 20 percent evaluation for moderate limitation of said 
motion.

This disability could also be rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  Under this code, a 10 percent 
evaluation contemplates a lumbosacral strain with 
characteristic pain on motion, and a 20 percent evaluation 
contemplates a lumbosacral strain manifested by muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  

Finally, the Board points out that the Court has expounded on 
the necessary evidence required for a full evaluation of 
orthopedic disabilities when evaluating increased rating 
claims for orthopedic disabilities.  In the case of DeLuca v. 
Brown, 8 Vet. App. 202 (1996), the Court held that ratings 
based on limitation of motion do not subsume 38 C.F.R. § 4.40 
or 38 C.F.R. § 4.45.  It was also held that the provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected low 
back disability.  

The veteran's low back disability is manifested by complaints 
of intermittent pain increased with flare-ups, and discomfort 
and stiffness, however, the objective medical evidence does 
not reflect in any way that such complaints of pain are 
analogous to moderate intervertebral disc syndrome, with 
recurring attacks such that a higher evaluation is warranted 
under 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2001).

As well, an initial disability evaluation higher than 10 
percent under 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001), 
is not warranted.  It is noted that on examination in 
December 1999, the veteran had full low back motion, and 
while there is no doubt pain associated with the disability, 
the evidence indicates that such pain does not effect his low 
back motion.  

In addition, the Board notes that the evidence does not 
demonstrate that the veteran's low back disability is 
manifested by muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position 
such that a higher rating is warranted under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2001).  In fact, there was no 
muscle spasm nor loss of motion shown on examination, as 
noted above.  

In this decision the Board has certainly considered, as 
pursuant to DeLuca, the pain associated with the veteran's 
low back disability in rating this disability; however, the 
medical evidence does not demonstrate that pain on motion or 
other functional limitation associated with the disability is 
as such to warrant any more than a 10 percent evaluation 
under Diagnostic Code 5293 for intervertebral disc syndrome.  
Again, it is significant that on examination it was 
specifically noted that there was no pain on lumbar spine 
motion.  The Board finds that the functional loss associated 
with the service-connected low back disability is not to the 
extent as to warrant an evaluation higher than 10 percent 
under Diagnostic Code 5293.  


c.  Entitlement to an initial evaluation in excess of 10 
percent for rotational scoliosis, thoracic spine, with 
wedging of T12 and early degenerative arthritis (a thoracic 
spine disability).

The veteran and his representative contend that a higher 
initial evaluation is warranted for the veteran's service-
connected thoracic spine disability.  It is noted that this 
disability is rated as 10 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2001), which contemplates 
moderate or severe limitation of dorsal spine motion, and is 
the highest available under the diagnostic code.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2001). 

Taking into account all of the evidence set out above, the 
Board finds that the preponderance of the evidence is against 
an increased initial evaluation for the service-connected low 
back disability.  As was the case with the veteran's low back 
disability, his thoracic spine disability is manifested by 
complaints of pain (less pain than the low back, however), 
and discomfort and stiffness, in addition to anterior wedging 
noted on X-ray.  

The Board has considered the pain associated with the 
veteran's thoracic spine disability in rating this 
disability; however, the medical evidence does not 
demonstrate that pain on motion or other functional 
limitation associated with the disability is as such to 
warrant any more than a 10 percent evaluation under 
Diagnostic Code 5291. 

The Board also notes that there is no showing that the 
veteran's thoracic spine disability reflects so exceptional 
or so unusual a disability picture as to warrant the 
assignment of any higher evaluation on an extra-schedular 
basis.  It has not been objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
the assigned ratings), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards. As such, the 
Board is not required to remand this claim to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001).  See Bagwell; Floyd; Shipwash, supra.


d.  Entitlement to an initial compensable evaluation for 
chronic tendonitis of the lower legs.

The veteran and his representative contend that a higher 
initial evaluation is warranted for the veteran's service-
connected chronic tendonitis of the lower legs.  It is noted 
that this disability is rated as noncompensable under 
38 C.F.R. § 4.71a, Diagnostic Code 5024 (2001), for 
tenosynovitis, by analogy.  See 38 C.F.R. § 4.20 (2001).  
Disabilities under this code are rated on limitation of 
motion of the affected part, as arthritis, degenerative.  In 
this regard, the Board points out that a 10 percent 
evaluation is assigned when knee flexion is limited to 45 
degrees in flexion or 10 degrees extension, or when ankle 
motion is moderately limited.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5260, 5261, 5271 (2001).  It is further noted 
that under 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  The Board points out that for the purpose of 
rating disability from arthritis, knees and ankles are 
considered major joints.  38 C.F.R. § 4.45 (2001).

Taking into account all of the medical evidence set out 
above, the Board finds that a compensable rating for the 
veteran's service connected chronic tendonitis of the lower 
legs is not warranted.  In this regard, the Board notes that 
while the veteran complained of chronic pain about the lower 
legs, on examination there were no objective manifestations 
of the chronic tendonitis noted, and range of motion of all 
joints in the lower legs were normal.  As well, there is no 
indication that this disability is manifested by any pain on 
motion or other functional limitation which would warrant a 
compensable evaluation under Diagnostic Code 5024.


Finally, as these issues deal with the ratings assigned 
following the original claims for service connection, 
consideration has been given to the question of whether 
"staged ratings," as addressed by the Court in Fenderson, 
would be in order.  However, as each of the assigned 
evaluations reflect the highest degree of impairment shown 
since the date of the grant of service connection for the 
disabilities addressed above, and as this evaluations have 
been effective since that time, there is no basis for staged 
ratings with respect to these claims.



ORDER

An increased initial evaluation for a scar, status post 
laceration about the dorsum aspect of the left hand scar is 
denied.

An increased initial evaluation for dextroscoliosis of the 
lumbar spine with early degenerative arthritis and developing 
disc disease at L5-S1 is denied.

An increased initial evaluation for rotational scoliosis, 
thoracic spine, with wedging of T12 and early degenerative 
arthritis is denied.

An increased initial evaluation for chronic tendonitis of the 
lower legs is denied.





		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

